In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00090-CV



     FORTY-FIVE THOUSAND FOUR HUNDRED
    EIGHTY DOLLARS U. S. CURRENCY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 76th District Court
                 Titus County, Texas
               Trial Court No. 35,593




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER
        On February 20, 2013, our clerk’s office contacted court reporter Cresta LeFevre and

asked her to send the video exhibits admitted in the trial of this case (and played to the jury) to

this Court to review on appeal. She informed our clerk that she would do so immediately. Since

that date, our clerk’s office has contacted her twice and has been unable to leave a message on a

third occasion because her voice mailbox was full. Two weeks have gone by, and the video

exhibits are not here.

        We, therefore, order Cresta LeFevre, Court Reporter for the 76th Judicial District Court

of Titus County, to immediately certify and submit State’s Exhibits 4 and 5 to this Court for

review in cause number 06-12-00090-CV, Forty-Five Thousand Four Hundred Eighty Dollars

U.S. Currency v. The State of Texas, trial court number 35,593. The exhibits are to be received

by this Court no later than Monday, March 11, 2013.

        If the record is not received by March 11, we warn Ms. LeFevre that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of

this Court for failing to obey its order.

        IT IS SO ORDERED.



                                             BY THE COURT

Date: March 5, 2013




                                                2